Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to methods non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
11. (cancelled)
	12. (cancelled)
	13. (cancelled)
	14. (cancelled)
	15. (cancelled)
	16. (cancelled)
	17. (cancelled)

	19. (cancelled)
	20. (cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10 are allowed.
Regarding claim 1, the inclusion of the limitation “a cooling part that is separated from the bonding part…
wherein the cooling part includes a stage on which the bonded substrate is loaded, the detection part is provided above the stage inside of the cooling part, and the bonded substrate is provided between the stage and the detection part” with all the remaining limitations overcome the most pertinent prior arts of record (US 20120291267 A1, US 20020000029 A1).
Regarding claim 10, the inclusion of the limitation “a cooling part that is separated from the bonding part…
wherein the cooling part includes a stage on which the bonded substrate is loaded, the detection part is provided above the stage inside of the cooling part, and the bonded substrate is provided between the stage and the detection part” with all the remaining limitations overcome the most pertinent prior arts of record (US 20120291267 A1, US 20020000029 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817